Citation Nr: 1039834	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Syracuse, New 
York


THE ISSUE

Entitlement to payment or reimbursement for air transportation 
from Florida to Syracuse, New York, for the purpose of a 
Department of Veterans Affairs (VA) compensation and pension 
examination on December 4, 2006, at the VA medical center in that 
city.

(The issues of entitlement to service connection for right 
footdrop secondary to type II diabetes mellitus with diabetic 
neuropathy; entitlement to special monthly compensation based on 
loss of use of the right foot; entitlement to an increased rating 
for type II diabetes mellitus; entitlement to an increased rating 
for diabetic peripheral neuropathy of the right lower extremity; 
entitlement to an effective date prior to July 3, 2006, for 
service connection for type II diabetes mellitus; entitlement to 
an effective date prior to July 3, 2006, for service connection 
for peripheral neuropathy of the right foot; entitlement to an 
effective date prior to July 3, 2006, for service connection for 
peripheral neuropathy of the left foot; and entitlement to an 
effective date prior to July 3, 2006, for service connection for 
peripheral neuropathy of the left hand, are the subject of 
another decision under a different docket number.)

REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a determination by the VA Medical Center in 
Syracuse, New York, in December 2006 that the Veteran was not 
entitled to payment or reimbursement for air transportation from 
Florida to Syracuse for the purpose of a VA compensation and 
pension examination on December 4, 2006, at that facility.

The appeal is REMANDED to the New York, New York VA Regional 
Office (RO).  VA will notify the appellant if further action on 
his part is required.


REMAND

In a VA Form 9 received in January 2010, the Veteran requested a 
Board videoconference hearing with regard to the issues in the 
other decision.  Although this claim involves an appeal from the 
VA Medical Center in Syracuse, New York, the VA Regional Office 
in New York, New York would have jurisdiction over the scheduling 
of a videoconference hearing because of the appellant's 
geographical residence.  Therefore, the Board is remanded the 
case to the RO in New York, New York.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
the next available videoconference hearing 
date.  The Veteran should be notified of 
the date, time and place of such a hearing 
by letter mailed to his current address of 
record, with a copy to his counsel.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



